DETAILED ACTION

	
Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the RCE, amendments, and arguments received on 01/06/2021.
Claims 21, 38, and 40 have been amended.
Claims 21-32 and 34-40 are currently pending and have been examined.


Response to Arguments

Applicant’s arguments with respect to amended claims 21-32 and 33-40 have been considered but moot based on the newly cited Lacey reference.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-32 and 34-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild (US 2009/0030774), in view of Lacey (US 2016/0189210).

Claims 21, 38, 40: 
Rothschild discloses:
A system [method / medium] for producing a web page user interface for communicating information about a product or a service, the system comprising (interface, see [0079]; server/computer, see [0064, 0074], and figure 5): 
a non-transitory memory including processor instructions (computer system, see [0064, 0074]); and
a processor configured to communicate with the memory, wherein the process instructions when executed by the processor configure the processor to (interface, see [0079]; server/computer, see [0064, 0074], and figure 5):
determine that a first entity, at a first time, engaged in a first communication with a second entity, the first communication indicating that the first entity executed an agreement to receive electronic communication from the second entity regarding the information about the product or service, the second entity being associated with the product or the service (user communication with merchant, see [0014, 0015, 0017, 0039] and figures 3, 4, 15);
define the first entity as a member of a first member set that includes the first entity (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5, [0021, 0036], advertisement scheduling/timing, see [0097]);
further define the first entity as a member of one of (user/product grouping, see [0015, 0030], figure 5):
produce the web page user interface that enables communication of the information about the product or the service to each member set by providing a corresponding graphical control element for each of the first, second, third, fourth, and fifth member sets (provide a GUI to send communication to users based on the segmentation, see Figures 16, 18, and 20 and [0111, 0113, 0116]) configured to be displayed on the web page user interface and to cause the system to send, to a computer-implemented advertising platform associated with each corresponding member set and in response to a selection of one of the graphical control elements, a second communication, the second communication including information about the product or the service, 
wherein the computer-implemented advertising platform associated with the each corresponding member set being different from the system and being different from a communication device associated with the first entity (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097], figure 16 (demonstrating a user interface with n number of sets of content at sequentially later times), figure 19 showing the advertisement server, user device, and advertising content coming from different locations/services);
Rothschild does not disclose:
a second member set that includes the first entity in response to determining that a present time is earlier than a sum of a first predetermined duration of time added to the first time the second member set defining a new subscriber member set 
a third member set that includes the first entity in response to determining that, at a second time, the first entity last engaged in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity, the present time being earlier than a sum of a second predetermined duration of time added to the second time, the third member set defining an engaged subscriber member set;
a fourth member set that includes the first entity in response to determining that, at a third time, the first entity last engaged in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity, the fourth member set defining an unengaged subscriber member set;  
a fifth member set that includes the first entity in response to determining that, at a fourth time, the first entity terminated the agreement to engage in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity, the fourth time being later than the first time, the fifth member set defining an unsubscribed member set;
Lacey teaches:
a second member set that includes the first entity in response to determining that a present time is earlier than a sum of a first predetermined duration of time added to the first time the second member set defining a new subscriber member set (monitoring the user over a period of time, using the interactions of the user during that time to determine if the user is new, categorizing them as a new user, see figure 9, [0062, 0101]) 
a third member set that includes the first entity in response to determining that, at a second time, the first entity last engaged in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity, the present time being earlier than a sum of a second predetermined duration of time added to the second time, the third member set defining an engaged subscriber member set (monitoring the user over a period of time, using the interactions of the user during that time to determine if the user is engaged, categorizing them as an engaged user, see figure 9, [0062, 0101]);
a fourth member set that includes the first entity in response to determining that, at a third time, the first entity last engaged in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity, the fourth member set defining an unengaged subscriber member set (monitoring the user over a period of time, using the interactions of the user during that time to determine if the user is passive, categorizing them as a passive user, see figure 9, [0062, 0101]);  
a fifth member set that includes the first entity in response to determining that, at a fourth time, the first entity terminated the agreement to engage in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity, the fourth time being later than the first time, the fifth member set defining an unsubscribed member set (monitoring the user over a period of time, using the interactions of the user during that time to determine if the user is disengaged, categorizing them as a disengaged user, see figure 9, [0062, 0101]);
It would have been obvious to one of ordinary skill in the art to combine the system and method for adding an advertisement to a personal communication of Rothschild with the system and method for applying data modeling to improve predictive outcomes of Lacey because 1) a need exists for providing targeted product information to a user’s personal device (see Rothschild [0006-0007]); and 2) a need exists for communicating with a group of users via a GUI, the users belonging to a specific segment (see Lacey [0003-0005]). A more effective means of communicating product data to users is achieved by combining Rothschild’s content distribution system with time based engagement segmentation and communication system of Lacey.
Claim 22.
The combination of Rothschild and Lacey discloses each element of claim 21 above; Rothschild further discloses:
The system of claim 21, wherein the processor is configured to define the first entity based upon a content of a record, and wherein the processor is further configured to  (user/product grouping, see [0015, 0030], figure 5):
retrieve, from a computer-implemented database, the record, the record of a communication related to the second entity, the record including information related to an identity of the first entity  (user/product grouping, see [0015, 0030], figure 5); an
send, to the computer-implemented advertising platform associated with the corresponding member set, a third electronic communication, the third electronic communication including the information related to the identity of the first entity (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories)
Claim 23.    
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
The system of claim 22, wherein the information related to the identity of the first entity comprises at least one of an e-mail address, a username, at least a portion of a name, an alias, at least a portion of a government identification number, at least a portion of an employee identification number, at least a portion of a mailing address, at least a portion of a telephone number, at least a portion of a facsimile number (variety of ID mechanisms, e-mail, see [0021, 0017]).
Claims 24 and 39:    
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
the corresponding graphical control element is further configured to cause the processor to send, to the computer-implemented advertising platform associated with the each corresponding member set, the third electronic communication (user communication with merchant, see [0014, 0015, 0017, 0039] and figures 3, 4, 15).
Claim 25.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
wherein the processor is further configured to receive a fourth electronic communication, the fourth electronic communication confirming that the first entity has an account with the computer-implemented advertising platform associated with the each corresponding member set. (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097])
Claim 26.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
wherein the computer-implemented advertising platform associated with the each corresponding member set, is a computer-implemented social networking service provider (figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097], figure 16 (demonstrating a user interface with n number of sets of content at sequentially later times), figure 19 showing the advertisement server, user device, and advertising content coming from different locations/services).
Claim 27.
The combination of Rothschild and Lacey discloses each element of claim 26 above; Rothschild further discloses:
wherein the processor is further configured to send a fourth electronic communication, the fourth electronic communication including an invitation to establish continual electronic communications between an account for the first entity provided by the computer-implemented social networking service provider and an account for the second entity provided by the computer-implemented social networking service provider (figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097], figure 16 (demonstrating a user interface with n number of sets of content at sequentially later times), figure 19 showing the advertisement server, user device, and advertising content coming from different locations/services).
Claim 28.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
wherein the processor is configured to define the first entity by at least two of (interface, see [0079]; server/computer, see [0074], and figure 5):
defining the first entity as the member of the first member set by determining that the first member set includes a portion of customers of the second entity, the portion of the customers having a value to the second entity that is greater than a threshold (user/product grouping, see [0015, 0030, 0076], figure 5, 15);
defining the first entity as the member of the second member set by determining that the second member set includes the portion of the customers (user/product grouping, see [0015, 0030, 0076], figure 5, 15);
defining the first entity as a member of a third member set by determining that the third member set includes the portion of the customers (user/product grouping, see [0015, 0030, 0076], figure 5, 15);
defining the first entity as a member of a fourth member set by determining that the fourth member set includes the portion of the customers (user/product grouping, see [0015, 0030, 0076], figure 5, 15); or
defining the first entity as a member of a fifth member set by determining that the fifth member set includes the portion of the customers (user/product grouping, see [0015, 0030, 0076], figure 5, 15).
Claim 29. 
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
wherein the first communication was sent from the first entity to the second entity for a reason other than in response to a communication from the second entity to the first entity (user communication with merchant, see [0014, 0015, 0017, 0039] and figures 3, 4, 15; figure 19 showing the advertisement server, user device, and advertising content coming from different locations/services).
Claim 30.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
wherein the first communication is between the first entity and the second entity, and wherein the processor is configured to define the first entity by analyzing the first communication to determine a pattern of behavior of the first entity, the pattern of behavior indicative of a degree of receptiveness of the first entity to the information about the product or the service (receptiveness, user activities, see figure 15, [0015, 0020, 0022]).
Claim 31.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
wherein the first communication is different from a communication between the first entity and the second entity, but the first communication is about at least one of the product or the service, a brand associated with the product or the service, the second entity (user communication with merchant, product/brand information, see [0010, 0015, 0017, 0030] and figures 3, 4, 15).
Claim 32.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
the second communication is via a first channel of communication; the processor is further configured to  (interface, see [0079]; server/computer, see [0074], and figure 5):
record a recorded time, the recorded time being a time at which the second communication was sent from the processor (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 3, 4, 15, [0086]); and
send, to the first entity, a fourth electronic communication, the fourth communication being via a second channel of communication (user communication with merchant, see [0014, 0015, 0017, 0039] and figures 3, 4, 15); and
the processor is configured to define the first entity by determining that (interface, see [0079]; server/computer, see [0074], and figure 5)
Rothschild does not disclose:
since the recorded time the first entity has been unresponsive to the second electronic communication; and
the present time is later than the sum of a predetermined duration of time added to the recorded time.
Lacey teaches:
since the recorded time the first entity has been unresponsive to the second electronic communication (engagement based on user response intervals, see [0053, 0052, 0093]); and
a present time is later than a sum of a predetermined duration of time added to the recorded time  (engagement based on user response intervals, see [0053, 0052, 0093]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for adding an advertisement to a personal communication of Rothschild with the system and method for applying data modeling to improve predictive outcomes of Lacey because 1) a need exists for providing targeted product information to a user’s personal device (see Rothschild [0006-0007]); and 2) a need exists for communicating with a group of users via a GUI, the users belonging to a specific segment (see Lacey [0003-0005]). A more effective means of communicating product data to users is achieved by combining Rothschild’s content distribution system with time based engagement segmentation and communication system of Lacey.
Claim 34.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
the processor is further configured to receive a fourth electronic communication, the fourth electronic communication indicating that the first entity has terminated the agreement to engage in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity; and (agreement status, see [0028])
the processor is configured to define the first entity by determining that the first entity has sent the fourth electronic communication (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories), [0021, 0036]).
Claim 35.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
the processor is further configured to record a recorded time, the recorded time being a time at which the first communication was received at the processor (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097], figure 16 (demonstrating a user interface with n number of sets of content at sequentially later times); and
Rothschild does not disclose:
the processor is configured to define the first entity by determining that the present time is earlier than a sum of a predetermined duration of time added to the recorded time.
Lacey teaches:
the processor is configured to define the first entity by determining that the present time is earlier than a sum of a predetermined duration of time added to the recorded time (engagement based on user response intervals, see [0053, 0052, 0093]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for adding an advertisement to a personal communication of Rothschild with the system and method for applying data modeling to improve predictive outcomes of Lacey because 1) a need exists for providing targeted product information to a user’s personal device (see Rothschild [0006-0007]); and 2) a need exists for communicating with a group of users via a GUI, the users belonging to a specific segment (see Lacey [0003-0005]). A more effective means of communicating product data to users is achieved by combining Rothschild’s content distribution system with time based engagement segmentation and communication system of Lacey.
Claim 36.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
the processor is further configured to record a recorded time, the recorded time being a time at which the first entity last engaged in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity; (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097], figure 16 (demonstrating a user interface with n number of sets of content at sequentially later times) and
Rothschild does not disclose:
the processor is configured to define the first entity by determining that the present time is earlier than a sum of a predetermined duration of time added to the recorded time.
Lacey teaches:
the processor is configured to define the first entity by determining that the present time is earlier than a sum of a predetermined duration of time added to the recorded time  (engagement based on user response intervals, see [0053, 0052, 0093])
It would have been obvious to one of ordinary skill in the art to combine the system and method for adding an advertisement to a personal communication of Rothschild with the system and method for applying data modeling to improve predictive outcomes of Lacey because 1) a need exists for providing targeted product information to a user’s personal device (see Rothschild [0006-0007]); and 2) a need exists for communicating with a group of users via a GUI, the users belonging to a specific segment (see Lacey [0003-0005]). A more effective means of communicating product data to users is achieved by combining Rothschild’s content distribution system with time based engagement segmentation and communication system of Lacey.
Claim 37.
The combination of Rothschild and Lacey discloses each element of claim 22 above; Rothschild further discloses:
the processor is further configured to record a recorded time, the recorded time being a time at which the first entity last engaged in the at least one of the electronic communication with the second entity or the electronic commerce with the second entity (categorization of entity into multiple potential sets that may overlap for communications at different times/durations see, figure 5 (demonstrating n number of product/consumer categories), [0021, 0036], advertisement scheduling/timing, see [0097], figure 16 (demonstrating a user interface with n number of sets of content at sequentially later times).
Rothschild does not disclose:
the processor is configured to define the first entity by determining that the present time is later than a sum of a predetermined duration of time added to the recorded time.
Lacey teaches:
the processor is configured to define the first entity by determining that the present time is later than a sum of a predetermined duration of time added to the recorded time  (engagement based on user response intervals, see [0053, 0052, 0093])
It would have been obvious to one of ordinary skill in the art to combine the system and method for adding an advertisement to a personal communication of Rothschild with the system and method for applying data modeling to improve predictive outcomes of Lacey because 1) a need exists for providing targeted product information to a user’s personal device (see Rothschild [0006-0007]); and 2) a need exists for communicating with a group of users via a GUI, the users belonging to a specific segment (see Lacey [0003-0005]). A more effective means of communicating product data to users is achieved by combining Rothschild’s content distribution system with time based engagement segmentation and communication system of Lacey.
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisements within a CRM system.
U.S. Pub No. 2016/0027048 to Ma disclosing an audience recommendation system.
U.S. Pub No. 2015/0348090 to Alsina disclosing an engagement with device and ad serving system.
U.S. Pub No. 2014/0249921 to Nicklin disclosing a system for dynamic client relationship management (CRM) and engagement.
U.S. Pub No. 2014/0172504 to Duva disclosing methods for processing and managing communications.
U.S. Pub No. 2013/0282483 to Ruarte disclosing a system for mutli-dimensional optimized delivery of targeted advertisements.
U.S. Pub No. 2011/0288935 to Elvekrog disclosing a system for optimizing targeted advertisement distribution.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682